UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 08-1494



JEFFREY DALE GREGORY,

                   Debtor    – Appellant,

             v.

U.S. BANKRUPTCY ADMINISTRATOR;         UNITED     STATES    OF   AMERICA
(U.S. POSTAL SERVICE),

                   Parties-in-Interest,

SONYA MCABEE GREGORY,

                   Debtor,

             and

WAYNE SIGMON,

                   Trustee – Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:08-cv-00011-LHT)


Submitted:    October 21, 2008                 Decided:    October 23, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Jeffrey Dale Gregory, Appellant Pro Se. P. Wayne Sigmon, GRAY,
LAYTON, KERSH, SOLOMON, SIGMON, FURR & SMITH, PA, Gastonia,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            After the district court remanded this case to the

bankruptcy court for approval of a settlement and denied Jeffrey

Dale Gregory’s motion for reconsideration, the bankruptcy court

entered an order approving the settlement.                        Gregory noted his

appeal to this court.                To the extent that Gregory seeks to

appeal the district court’s order remanding the case and denying

his motion for reconsideration, we lack jurisdiction over the

appeal.     This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral       orders,   28   U.S.C.       § 1292     (2000);   Fed.   R.    Civ.    P.

54(b);    Cohen    v.   Beneficial       Indus.       Loan   Corp.,   337     U.S.    541

(1949).    The order Gregory seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order.

            To the extent that Gregory seeks to appeal from the

bankruptcy court’s order approving the settlement, this court

also lacks jurisdiction.             We have direct appellate jurisdiction

in a bankruptcy case if the bankruptcy court or the district

court certifies that: (1) an order entered in the case involves

a question of law as to which there is no controlling decision

of the court of appeals for the circuit or of the Supreme Court,

or if it involves a matter of public importance; (2) the order

involves     a     question     of     law       that   requires      resolution       of

conflicting decisions; or (3) an immediate appeal from the order

                                             3
may materially advance the progress of the case or proceeding.

See 28 U.S.C.A. § 158(d)(2)(A) (West 2006 & Supp. 2008).                         No

such certification was made here, and we decline to exercise

direct appellate jurisdiction.

               Accordingly,    we   dismiss       the    appeal    for    lack   of

jurisdiction.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and    argument    would    not    aid     the   decisional

process.

                                                                         DISMISSED




                                      4